983 F.2d 1056
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. JONES, Petitioner-Appellant,v.UNITED STATES OF AMERICA, Respondent-Appellee.
No. 92-6598.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 5, 1992Decided:  December 23, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-91-608-R)
James E. Jones, Appellant Pro Se.
John Francis Corcoran, Office of The United States Attorney, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
James E. Jones appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Jones v. United States, No. CA-91-608-R (W.D. Va.  May 12, 1992).  We deny Jones's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Though the district court applied the test in  Sanders v. United States, 373 U.S. 1 (1963), rather than the test in  McCleskey v. Zant, 59 U.S.L.W. 4288 (U.S. 1991), to determine whether Jones's claims were abusive, this does not affect the outcome